[Cite as In re M.M., 135 Ohio St.3d 375, 2013-Ohio-1495.]




                                       IN RE M.M.
           [Cite as In re M.M., 135 Ohio St.3d 375, 2013-Ohio-1495.]
Appellate procedure—State’s right to appeal after acquittal—R.C. 2945.67(A)—
        Juvenile cases—State may not pursue discretionary appeal when it fails to
        take an appeal as of right in accordance with applicable rules of
        procedure.
    (No. 2012-0250—Submitted February 5, 2013—Decided April 17, 2013.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                             No. 96776, 2011-Ohio-6758.
                                 __________________
                               SYLLABUS OF THE COURT
In juvenile cases, the state is not authorized to pursue a discretionary appeal when
        it fails to take an appeal as of right in accordance with the applicable rules
        of procedure.
                                 __________________
        O’CONNOR, C.J.
        {¶ 1} This appeal presents an important issue of public interest, that is,
the scope of the state’s right to appeal in juvenile cases.         For the reasons
explained, we hold that in juvenile cases, the state is not authorized to pursue a
discretionary appeal when it fails to take an appeal as of right in accordance with
the applicable rules of procedure.
        {¶ 2} The Eighth District reached the correct result in this case, but it did
so by relying on a dissent in State v. Arnett, 22 Ohio St.3d 186, 489 N.E.2d 284
(1986). In contrast, appellant, the state of Ohio, relies on our majority opinion in
Arnett, as well as our later decision in State v. Bistricky, 51 Ohio St.3d 157, 555
N.E.2d 644 (1990), which cited Arnett with approval. Id. at 159. This opinion
                                 SUPREME COURT OF OHIO




will affirm the judgment of the court of appeals, limit Arnett to its facts, and
explain the scope of Bistricky, thereby providing clarity to a somewhat confusing
area.
                           FACTS AND PROCEDURAL HISTORY
                                         The charges
        {¶ 3} On September 29, 2009, the state filed seven complaints against
appellee, M.M., a juvenile, alleging that he was delinquent for engaging in
conduct that, if he had been an adult, would have constituted rape and gross
sexual imposition. The alleged victims were siblings, M.J., A.R., K.R., and C.R.
The complaints each charged that the conduct had occurred between October
2008 and January 2009, when M.M. was 12 years old and the alleged victims
were 8, 6, 4, and 2, respectively.
                                    Pretrial proceedings
        {¶ 4} On April 22, 2010, the state filed a notice of its intention to
introduce statements that M.J. and A.R. made to Lauren Krol, a social worker for
the Cleveland Police Department Sex Crimes and Child Abuse Unit. The state
argued that the statements are admissible under Evid.R. 807,1 which permits

1. Evid.R. 807(A) provides:

                  An out-of-court statement made by a child who is under twelve years of
        age at the time of trial or hearing describing any sexual act performed by, with,
        or on the child or describing any act of physical violence directed against the
        child is not excluded as hearsay under Evid.R. 802 if all of the following apply:

                 (1) The court finds that the totality of the circumstances surrounding
        the making of the statement provides particularized guarantees of
        trustworthiness that make the statement at least as reliable as statements
        admitted pursuant to Evid.R. 803 and 804. The circumstances must establish that
        the child was particularly likely to be telling the truth when the statement was
        made and that the test of cross-examination would add little to the reliability of
        the statement. In making its determination of the reliability of the statement, the
        court shall consider all of the circumstances surrounding the making of the
        statement, including but not limited to spontaneity, the internal consistency of
        the statement, the mental state of the child, the child's motive or lack of motive
        to fabricate, the child's use of terminology unexpected of a child of similar age,




                                                2
                                    January Term, 2013




admission of certain hearsay statements made by child victims about physical or
sexual abuse. Id.
       {¶ 5} On October 28, 2010, a magistrate held an evidentiary hearing on a
motion in limine filed by M.M., which sought exclusion of all out-of-court
statements made by any of the alleged victims.
       {¶ 6} The magistrate determined that M.J., A.R., and K.R. were
competent to testify at trial but that C.R., who was two years old at the time of the
alleged conduct, was not competent to testify. The magistrate further concluded
that because M.J. and A.R. were competent to testify at trial, Evid.R. 807 does not
permit admission of their statements, as the rule excludes such statements as
hearsay when the child’s testimony is reasonably obtainable. Evid.R. 807(A)(2).
For that reason, the magistrate determined that the state was precluded from
introducing at trial “any statements by the alleged victims.”
       {¶ 7} The state did not move to set aside the magistrate’s decision even
though it had the right to do so no later than ten days after the adverse order was
issued. Juv.R. 40(D)(2)(b). The state also failed to perfect an interlocutory appeal



       the means by which the statement was elicited, and the lapse of time between
       the act and the statement. In making this determination, the court shall not
       consider whether there is independent proof of the sexual act or act of physical
       violence.

                 (2) The child's testimony is not reasonably obtainable by the proponent
       of the statement.

                (3) There is independent proof of the sexual act or act of physical
       violence.

                (4) At least ten days before the trial or hearing, a proponent of the
       statement has notified all other parties in writing of the content of the statement,
       the time and place at which the statement was made, the identity of the witness
       who is to testify about the statement, and the circumstances surrounding the
       statement that are claimed to indicate its trustworthiness.




                                                3
                                    SUPREME COURT OF OHIO




as of right to the Eighth District, pursuant to Juv.R. 22(F). Instead, the case
proceeded to trial.
                                               The trial
         {¶ 8} At trial, the state’s primary witnesses were M.J., A.R., K.R., their
mother, S.H.,2 and the social worker, Krol.
         {¶ 9} S.H. testified that she was dating M.M.’s older brother, and from
October 2008 to January 2009, she and her children lived with M.M., M.M.’s
older brother, and their mother.               In January 2009, S.H., who was pregnant,
developed a kidney infection. S.H. testified that while she was lying sick on the
kitchen floor in need of medical assistance, M.M.’s mother accused her of
fabricating the pregnancy and illness and “literally walked over [her] body.” As a
result, S.H. realized that she was not welcome at the house and that she and her
children needed to move out. S.H. left the house by ambulance; however, her
children remained. After she was released from the hospital, she went back to the
home only to collect her children and her belongings.
         {¶ 10} S.H. testified that thereafter, the children disclosed to an adult
cousin that M.M. had sexually abused them. The cousin told S.H. and she, in
turn, reported the abuse to the police. As a result, in March 2009, Krol contacted
S.H. and arranged to interview the children about the allegations.
         {¶ 11} Krol is an intake sex-abuse social worker who investigates
referrals from the child-abuse hotline, 696-KIDS.                       She testified that in her
professional capacity, she investigates allegations of sexual abuse, makes
referrals, ensures the safety of children, and provides services to the children’s
families. In response to a defense objection to a question about what the children
said in the interview, the prosecuting attorney argued that Evid.R. 803(4),3 which


2. S.H. is an adult, but we use her initials in order to protect the identity of her children.

3. Evid.R. 803 provides:




                                                    4
                                    January Term, 2013




provides for admission of statements made for the purpose of medical treatment,
justified the admission of Krol’s testimony about statements that M.J. and A.R.
made to her. The trial court overruled the objection and admitted the evidence
under Evid.R. 803(4), but in doing so, ruled that the statements were admissible
only to explain Krol’s subsequent actions on behalf of the children. The trial
court did not consider the children’s out-of-court statements as substantive
evidence of M.M.’s alleged conduct, thereby adhering to the pretrial ruling with
regard to admissibility of the statements under Evid.R. 807. Thus, the state’s only
direct evidence of M.M.’s alleged conduct came from the testimony of the alleged
victims at trial.
        {¶ 12} But the state’s efforts to elicit coherent testimony from the children
about the alleged abuse by M.M. were unavailing. The children’s answers on the
stand were confused and unfocused.
        {¶ 13} M.J. testified that M.M. did “inappropriate things” to his sisters
and to him, but he could not remember what those things were. A.R. testified that
M.M. had requested that she do something that she did not want to do, but she
also testified that she did not know how to describe what M.M. had requested that
she do. A.R. further testified that she saw M.M. “laying on” M.J., but she was
unable to describe what M.M. was doing to him. When asked if she saw anything




                 The following are not excluded by the hearsay rule, even though the
        declarant is available as a witness:

                ***

                 (4) Statements for purposes of medical diagnosis or treatment.
        Statements made for purposes of medical diagnosis or treatment and describing
        medical history, or past or present symptoms, pain, or sensations, or the
        inception or general character of the cause or external source thereof insofar as
        reasonably pertinent to diagnosis or treatment.




                                               5
                            SUPREME COURT OF OHIO




happen to her sister C.R. while they were living with M.M., K.R. testified that she
had, but she was not asked any further questions.
       {¶ 14} At the close of the state’s case, the prosecuting attorney renewed
her argument that the children’s out-of-court statements were admissible under
Evid.R. 807, contending that even though they were competent to testify, their
failure to provide answers in court made their testimony “not reasonably
obtainable” within the meaning of the rule. The trial court was not persuaded and
did not allow the out-of-court statements into evidence. At that point, the defense
moved for dismissal pursuant to Juv.R. 29.          The court granted the motion,
dismissing all counts.
                                   The appeal
       {¶ 15} The state sought leave to file a discretionary appeal, pursuant to
R.C. 2945.67(A). In doing so, it argued that appellate review of the trial court’s
exclusion of evidence was permissible under our decision in State v. Bistricky, 51
Ohio St.3d 157, 555 N.E.2d 644. Although leave to appeal was initially granted,
after briefing and oral argument, the court of appeals determined that leave to
appeal had been improvidently granted and therefore dismissed the appeal. In re
M.M., 8th Dist. No. 96776, 2011-Ohio-6758.
       {¶ 16} In so holding, the Eighth District explained that Bistricky permits
courts of appeals in cases of acquittal to address substantive issues that are
capable of repetition yet evading review. Id. at ¶ 9. But because an adequate
interlocutory remedy provided the state with “the means to correct any perceived
error before the adjudicatory hearing,” the court of appeals concluded that the
evidentiary issues will not escape future review. Id., citing State v. Arnett, 22
Ohio St.3d at 188-191, 489 N.E.2d 284 (Celebrezze, C.J., dissenting).
       {¶ 17} We accepted review of the state’s discretionary appeal. In re
M.M., 131 Ohio St.3d 1539, 2012-Ohio-2025, 966 N.E.2d 893.




                                        6
                                      January Term, 2013




                                    QUESTION PRESENTED
         {¶ 18} The sole proposition of law before us asserts:


                  The right to file an appeal pursuant to State v. Bistricky, 51
         Ohio St.3d 157, 555 N.E.2d 644 (1990), is not waived if the state
         does not pursue an interlocutory remedy under Crim.R. 12(K)4 and
         Juv.R. 22(F). The existence of interlocutory remedies does not
         preclude the state from appealing substantive legal issues involving
         the suppression or exclusion of evidence pursuant to Bistricky.


         {¶ 19} We reject the state’s proposition because it both lacks statutory
support and ignores a governing rule of procedure.
                                            ANALYSIS
         {¶ 20} As a threshold issue, we must explain that the state’s proposition
contains a red herring. Contrary to the state’s framing of the issue, Bistricky
cannot and does not answer the question before us, because only a statute, not a
decision of this court, can imbue the state with a substantive right to appeal. We
will fully explain the proper place for Bistricky, but first we turn our attention to a
discussion of the controlling law.
                                        R.C. 2945.67(A)
         {¶ 21} The Ohio Constitution confers jurisdiction upon the courts of
appeals to “review and affirm, modify, or reverse” a lower court’s judgment or
final order. Ohio Constitution, Article IV, Section 3(B)(2); Cincinnati Polyclinic
v. Balch, 92 Ohio St. 415, 111 N.E. 159 (1915), paragraph one of the syllabus.




4. Although Crim.R. 12(K) is similar to Juv.R. 22(F), it differs in some respects. Because Juv.R.
22(F) is the only rule that applies in this case, we disregard the state’s reference to Crim.R. 12(K)
because any discussion of it would be advisory.




                                                 7
                                 SUPREME COURT OF OHIO




But the General Assembly—and the General Assembly alone—has the authority
to provide by law the method of exercising that jurisdiction. Id.
        {¶ 22} In an exercise of that authority, the General Assembly enacted
R.C. 2945.67, which grants the state limited rights to appeal in criminal and
juvenile cases. State v. Davidson, 17 Ohio St.3d 132, 134, 477 N.E.2d 1141
(1985); In re A.J.S., 120 Ohio St.3d 185, 2008-Ohio-5307, 897 N.E.2d 629, ¶ 30.
Absent R.C. 2945.67, the state has no substantive right to appeal trial-court
decisions in criminal cases.5 See Davidson.
        {¶ 23} R.C. 2945.67 provides:


                 (A) A prosecuting attorney * * * may appeal as a matter of
        right any decision of a trial court in a criminal case, or any decision
        of a juvenile court in a delinquency case, which decision grants
        * * * a motion to suppress evidence * * * and may appeal by leave
        of the court to which the appeal is taken any other decision, except
        the final verdict, of the trial court in a criminal case or of the
        juvenile court in a delinquency case.


        {¶ 24} The state’s right to appeal certain decisions as of right originates in
the first clause of R.C. 2945.67(A). Davidson at 134; see also State v. Wallace,
43 Ohio St.2d 1, 2, 330 N.E.2d 697 (1975). The state’s right to appeal “any other
decision” by leave of court originates in the second.
        {¶ 25} Notably, the right to appeal by leave of court is defined by
reference to the right to appeal as a matter of right. First, the General Assembly
defined the class of rulings of which the state may, without leave of court, obtain


5. We recognize that R.C. 2953.08(B) authorizes the state to appeal felony sentences under limited
circumstances and that R.C. 2953.14 authorizes the state to appeal adverse decisions from the
courts of appeals and from this court. Neither of those statutes, however, is implicated here.




                                                8
                                January Term, 2013




appellate review. This class includes a decision that grants a motion to suppress,
as here.
          {¶ 26} In the same sentence, the General Assembly provided for
discretionary appeals of “any other decision.” Thus, R.C. 2945.67(A) makes clear
that the state’s right to a discretionary appeal is exclusive of any absolute right to
appeal.
          {¶ 27} We reject the state’s unsound position, which would result in the
state having an option to seek leave to appeal pursuant to R.C. 2945.67(A)
regarding a suppression ruling either immediately upon the ruling or later after the
delinquency adjudication. Such a position ignores the General Assembly’s use of
the word “other” in the statute. State ex rel. Charvat v. Frye, 114 Ohio St.3d 76,
2007-Ohio-2882, 868 N.E.2d 270, ¶ 23 (in construing a statute, a court may not
delete or add words). Indeed, the proposition implicitly asserts that the state has
the right to seek leave to appeal “any decision,” including a decision regarding the
suppression of evidence that is clearly referred to in the first clause of the statute
as a decision that is appealable by the state “as a matter of right.” Given the
limited nature of the state’s appellate rights, that assertion cannot be true. The
plain language of R.C. 2945.67(A) refutes the state’s position that it has the right
to seek leave to appeal “any decision,” including one that it already has a right to
appeal without seeking leave. An attempt to fuse the two renders the words of the
statute meaningless. We also reject any argument that the word “other” modifies
the phrase “except the final verdict” because that construction renders the word
“other” superfluous.
          {¶ 28} So, there is no statutory authority—and therefore no authority
whatsoever—for a discretionary appeal when the state has the right to appeal
without regard to the discretion of the appellate court. Having explained the
state’s substantive rights to an appeal without seeking leave, we turn our attention
to the procedure that the state must follow in exercising that right.



                                          9
                             SUPREME COURT OF OHIO




                                    Juv.R. 22(F)
        {¶ 29} In order to exercise its substantive right to appeal, the state must
comply with the relevant rules of procedure. Wallace, 43 Ohio St.2d at 2-3, 330
N.E.2d 697.
        {¶ 30} In Wallace, the state filed a criminal complaint against the
defendant, charging him with failure to plug unproductive wells in violation of
R.C. 1509.12. Wallace successfully sought dismissal on the ground that R.C.
1509.12 was unconstitutional. The state filed a notice of appeal pursuant to
App.R. 4(B), but failed to comply with the requirement contained in R.C. 2945.67
to obtain leave to appeal. The court of appeals dismissed the appeal because the
state’s failure to comply with the statute deprived it of jurisdiction. We affirmed.
        {¶ 31} In so doing, we explained that the state’s substantive right to
appeal originates only in a legislative grant of authority. Id. at 2. And “the grant
apparent in R.C. 2945.67 * * * was dependent upon an application for leave to
appeal being allowed by the appellate court.”        Id.   Therefore, the statutory
requirement of obtaining leave, rather than governing procedure, constituted a
condition precedent necessary to trigger a substantive right. Id.
        {¶ 32} Because the state failed to comply with the statutory requirement
to seek leave to appeal in Wallace, we held that the court of appeals correctly
dismissed the appeal for lack of jurisdiction. But we also explained that “[i]n all
other respects” the procedures outlined by the statute are superseded by the
requirements of the Appellate Rules. Id. at 2-3.
        {¶ 33} Here too, the state must comply with the controlling procedural
rule.
        {¶ 34} Juv.R. 22(F) provides:


               In delinquency proceedings the state may take an appeal as
        of right from the granting of a motion to suppress evidence if, in




                                         10
                                    January Term, 2013




        addition to filing a notice of appeal, the prosecuting attorney
        certifies that (1) the appeal is not taken for the purpose of delay
        and (2) the granting of the motion has rendered proof available to
        the state so weak in its entirety that any reasonable possibility of
        proving the complaint's allegations has been destroyed.
                Such appeal shall not be allowed unless the notice of appeal
        and the certification by the prosecuting attorney are filed with the
        clerk of the juvenile court within seven days after the date of the
        entry of the judgment or order granting the motion. Any appeal
        which may be taken under this rule shall be diligently prosecuted.


        {¶ 35} Juv.R. 22(F) plainly requires the state to file an interlocutory
appeal if it wishes to seek review of an adverse decision that suppresses evidence.
And it must do so, if at all, within seven days of the adverse decision. It further
requires the prosecutor to certify that the appeal is not taken for purposes of delay
and that the exclusion of the evidence seriously jeopardizes the state’s case. The
importance of the certification requirement is obvious, as the proceedings are to
be halted until the issues of admissibility of evidence are decided on appeal. The
existence of an interlocutory appeal is necessary to ensure a fair trial for both the
defendant and the state. It also serves judicial economy. We need not quibble
over “waiver” or “forfeiture.” We simply hold that the state failed to follow the
mandatory procedure set forth in Juv.R. 22(F), and it therefore failed to exercise
its substantive right to appeal.
                                   Bistricky is inapposite
        {¶ 36} The state makes a colorable (but meritless) argument that Bistricky
recognizes an alternative right to appeal. There is undeniable confusion that
stems from our decisions in Bistricky, 51 Ohio St.3d 157, 555 N.E.2d 644; State v.




                                             11
                              SUPREME COURT OF OHIO




Keeton, 18 Ohio St.3d 379, 481 N.E.2d 629 (1985); and State v. Arnett, 22 Ohio
St.3d 186, 489 N.E.2d 284.
       {¶ 37} In Bistricky, the state charged five police officers with drug
trafficking. After the state’s case in chief, the trial court entered a verdict in favor
of the officers on the basis that they were exempt from prosecution under R.C.
3719.14(B) (police officer is exempt from drug laws when offer to sell is
necessary for performance of job-related duty). The state sought leave to appeal
the exemption determination. In doing so, it expressly conceded that double-
jeopardy principles prohibited the retrial of defendants, but asserted that the court
of appeals could grant leave to appeal the legal basis of the ruling granting
acquittal. The court of appeals dismissed the appeal for lack of jurisdiction. We
accepted the state’s discretionary appeal.
       {¶ 38} We construed R.C. 2945.67(A)’s language “any other decision,
except the final verdict.” Id. at 159. In doing so, we held that this second clause
of R.C. 2945.67(A) authorizes a court of appeals to review substantive legal
rulings when such rulings result in a judgment of acquittal, as long as the state
does not appeal the verdict. Id. at 160. Accordingly, we remanded the case for
the court of appeals to exercise its discretion to decide whether it would accept the
state’s appeal. Id.
       {¶ 39} Bistricky simply reaffirmed what we had already held, that “even
in a case resulting in a judgment of acquittal, the prosecution may appeal from
evidentiary rulings, such as admissibility of evidence * * *.” Id. at 159, citing
Keeton and Arnett.      And we emphasized that Keeton and Arnett expressly
permitted discretionary appeals of evidentiary rulings on the authority of the “any
other decision” clause of R.C. 2945.67(A). Bistricky at 159.
       {¶ 40} Because we could discern no distinction between evidentiary
rulings and rulings on substantive issues of law, we extended Keeton and Arnett
and held that the state also had the right to seek discretionary review of




                                          12
                                January Term, 2013




nonevidentiary, substantive rulings under the authority of the “any other decision”
clause of R.C. 2945.67(A). Bistricky at 159-160.
       {¶ 41} But as we will explain, a salient point of Keeton has been lost.
       {¶ 42} In Keeton, three defendants were indicted for robbery in
connection with their alleged attempt to lure a truck driver into a gambling
scheme. When the truck driver refused to participate, the defendants allegedly
stole his money and fled. Police pursued, detained, and searched the three men.
As a result, an officer removed a roll of four $20 bills from Keeton’s pocket.
After the defendants were transported to the police department, the officer
removed additional sums of money from the defendants’ pockets.
       {¶ 43} Because the officer’s trial testimony concerning his custody of the
money conflicted with his testimony at a preliminary hearing, the trial court
excluded the money from evidence.         As a result, the trial court directed a
judgment of acquittal, pursuant to Crim.R. 29. The state sought leave to appeal,
but the court of appeals held that it lacked jurisdiction. We reversed.
       {¶ 44} We held that the appeal was reviewable under the “any other
decision” clause of R.C. 2945.67(A). 18 Ohio St.3d at 381, 481 N.E.2d 629. But
we emphasized that “the evidentiary rulings in this case, while they do not fall
within the provisions of R.C. 2945.67(A) granting an appeal as of right, do fall
within the language of ‘any other decision, except the final verdict * * *’ in R.C.
2945.67(A) which permits an appeal to the court of appeals after leave has first
been obtained.” Id.
       {¶ 45} Moreover, we expressly cautioned that the state must comply with
the procedural requirements explained in Wallace. Id. Keeton, unlike this case,
did not involve review of a decision listed in the first clause of R.C. 2945.67(A).
And Keeton, unlike this case, did not involve a mandatory rule of procedure. Less
than one year later, we glossed over that important distinction in Arnett, thereby




                                         13
                             SUPREME COURT OF OHIO




creating precedent for the state’s ill-conceived proposition in this case. And as we
have already explained, we compounded the problem in Bistricky.
       {¶ 46} In Arnett, 22 Ohio St.3d 186, 489 N.E.2d 284, the defendant was
charged with murder but claimed self-defense. At trial, over the state’s objection,
he supported his claim with the expert testimony of a psychiatrist and a
psychologist, who testified that they had used sodium amytal and hypnosis,
respectively, to interview Arnett about his mental state during the shooting. Both
testified that in their opinions, Arnett was intensely fearful. After the jury
acquitted Arnett, the state sought leave to appeal the admission of the expert
testimony. The court of appeals dismissed the appeal, holding that the acquittal
precluded review of the evidentiary rulings.
       {¶ 47} In a brief opinion, composed mostly of Keeton excerpts, we
reversed. Arnett at 188. The majority explained only that a “comparable situation
was presented to this court in Keeton.” Arnett at 187. And we used broad
language in our syllabus: “Pursuant to R.C. 2945.67(A), a court of appeals has
jurisdiction to grant the state leave to appeal from a decision of the trial court on
the admissibility of evidence, notwithstanding the acquittal of the defendant.”
       {¶ 48} The decisions in Keeton, Arnett, and Bistricky have caused some
confusion. Keeton and Bistricky involved appeals under the “any other decision”
clause of R.C. 2945.67(A), i.e., the state had no absolute right to pursue an
immediate interlocutory appeal, but had to seek leave from the appellate court.
Arnett did not make clear which clause of R.C. 2945.67(A) was being applied.
Bistricky’s discussion of “substantive” versus “evidentiary” rulings and Arnett’s
lack of clarity made it possible for the state to argue here that this court has
granted the state a right to seek a discretionary appeal even in cases involving the
first clause of R.C. 2945.67(A). That is not correct. Only the legislature—not a
court—can imbue a party with a right to appeal, discretionary or otherwise. The
state’s reference to its “right to file an appeal pursuant to Bistricky” is mistaken,




                                         14
                                January Term, 2013




as is its discussion of waiver. Whatever right to an appeal the state may have is
limited to what is granted in the statute. Here, that right is found in the first
clause of R.C. 2945.67(A). The second clause of the statute grants a discretionary
appeal for any “other” decisions. Both clauses cannot apply to the same decision.
Thus, the state in this case is limited to an immediate interlocutory appeal.
       {¶ 49} Tellingly, the Eighth District in this case cites not Arnett, but its
dissent.
       {¶ 50} That is why we seize this opportunity to limit Arnett to its facts and
make clear that a discretionary Bistricky appeal does not exist when the state fails
to perfect an appeal as a matter of right in accordance with the applicable rules of
procedure.   To hold otherwise would render meaningless the importance of
procedural compliance when invoking the jurisdiction of the courts of appeal.
                                   CONCLUSION
       {¶ 51} In juvenile cases, the state is not authorized to pursue a
discretionary appeal when it fails to take an appeal as of right in accordance with
the applicable rules of procedure. For that reason, the Eighth District Court of
Appeals properly determined that it lacked jurisdiction to decide the merits of the
state’s appeal. Accordingly, the court of appeals’ judgment is affirmed.
                                                                 Judgment affirmed.
       LANZINGER, KENNEDY, FRENCH, and O’NEILL, JJ., concur.
       PFEIFER and O’DONNELL, JJ., dissent and would dismiss the appeal as
having been improvidently accepted.
                               __________________
       Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van, Assistant Prosecuting Attorney, for appellant.
       Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin,
Assistant Public Defender, for appellee.




                                           15
                           SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Jason Macke, Assistant
Public Defender, urging affirmance for amicus curiae, Ohio Public Defender.
                           _____________________




                                      16